Opinion filed April 6, 2017




                                        In The


        Eleventh Court of Appeals
                                    ___________

                              No. 11-16-00308-CR
                                    ___________

               WILLIAM CRAIG ROGERS, JR., Appellant
                              V.
                  THE STATE OF TEXAS, Appellee

                       On Appeal from the 91st District Court
                             Eastland County, Texas
                           Trial Court Cause No. 23186


                      MEMORANDUM OPINION
       Appellant, William Craig Rogers, Jr., pleaded guilty to the offense of stalking.
Pursuant to the terms of the plea agreement, the trial court found Appellant guilty,
assessed his punishment at confinement for ten years and a fine of $2,000, and placed
him on community supervision for a term of five years. The State later filed a motion
to revoke community supervision. After a contested hearing on revocation, the trial
court found all of the State’s allegations to be true, revoked Appellant’s community
supervision, and imposed the original sentence of ten years and the remainder of the
original fine. We dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, an explanatory letter, and a motion for
pro se access to the appellate record. Counsel also advised Appellant of his right to
review the record and file a response to counsel’s brief. Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978); Currie v.
State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland
2005, no pet.).
      Upon Appellant’s pro se filing of the motion for access to the appellate record,
this court granted the motion and provided Appellant with a copy of the clerk’s
record and the reporter’s record. Appellant has filed a pro se response to counsel’s
brief. In his response, Appellant asserts, among other things, that he wishes to file
a motion for new trial and that he received ineffective assistance of counsel. In
addressing an Anders brief and pro se response, a court of appeals may only
determine (1) that the appeal is wholly frivolous and issue an opinion explaining that
it has reviewed the record and finds no reversible error or (2) that arguable grounds
for appeal exist and remand the cause to the trial court so that new counsel may be
appointed to brief the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
                                          2
should be dismissed. Schulman, 252 S.W.3d at 409. The record from the contested
hearing supports the trial court’s findings regarding the violations by Appellant of
the terms and conditions of his community supervision. No evidentiary objections
were lodged by Appellant’s counsel at the revocation hearing. Furthermore, absent
a void judgment, issues relating to an original plea proceeding may not be raised in
a subsequent appeal from the revocation of community supervision. Jordan v. State,
54 S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Traylor v. State, 561 S.W.2d 492,
494 (Tex. Crim. App. [Panel Op.] 1978). Based upon our review of the record, we
agree with counsel that no arguable grounds for appeal exist.
        We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
         The motion to withdraw is granted, and the appeal is dismissed.


April 6, 2017                                                    PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Countiss.1

Bailey, J., not participating.


        1
         Richard N. Countiss, Retired Justice, Court of Appeals, 7th District of Texas at Amarillo, sitting
by assignment.

                                                    3